                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DEON COLEMAN,

                   Petitioner,                    Case Number: 2:18-CV-12846

v.                                                HON. DENISE PAGE HOOD

JOHN CHRISTIANSEN,

                   Respondent.
                                        /

    OPINION AND ORDER SEVERING CIVIL RIGHTS CLAIMS,
 DISMISSING PETITION FOR WRIT OF HABEAS CORPUS WITHOUT
  PREJUDICE, AND DENYING CERTIFICATE OF APPEALABILITY

I.    Introduction

      Michigan prisoner Deon Coleman (“Petitioner”) has filed a pro se petition

for writ of habeas corpus under 28 U.S.C. § 2254. In his habeas application,

Petitioner raises claims concerning the revocation of his parole. He also alleges

various constitutional violations related to the religious (Halal) meals served at the

Detroit Reentry Center. Petitioner also filed a motion to amend the petition and

Respondent filed a motion to quash subpoenas.

      For the reasons set forth herein, the Court grants Petitioner’s motion to

amend, severs and dismisses without prejudice Petitioner’s civil rights claim,

dismisses without prejudice the remaining claims for failure to fully exhaust state
court remedies, and denies as moot Respondent’s motion to quash subpoenas.

The Court also denies a certificate of appealability.

II.   Analysis

      A.     Severance

      Among the claims raised in the petition, are several related to Petitioner’s

Halal meals. Petitioner states that his meals must be microwaved when they arrive

at the Detroit Reentry Center because they arrive frozen. He argues that this

contaminates the food as the microwave is used for non-Halal foods. He alleges

the failure to provide him with appropriately served Halal meals violates the

Religious Land Use and Institutionalized Person Act, the Ex Post Facto Clause,

and the First Amendment. These claims concern the conditions of Petitioner’s

confinement, not the legality of his state criminal proceedings or the fact of his

confinement. They are therefore properly deemed civil rights claims, not habeas.

See, e.g., Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (the essence of habeas

corpus is an attack upon the legality of custody and the traditional function of the

writ is to secure release from illegal custody); Lutz v. Hemingway, 476

F. Supp. 2d 715, 718 (E.D. Mich. 2007) (habeas relief is not available to prisoners

who are complaining of mistreatment during incarceration). Accordingly, the

Court severs Petitioner’s claims concerning the meal service and dismisses these

                                          2
claims without prejudice. See, e.g., Jones v. Booker, No. 07-CV10784, 2007 WL

2780755, *2 (E.D. Mich. Sept. 24, 2007) (severing civil rights claims from habeas

action). Should Petitioner wish to pursue these claims in federal court, his proper

recourse is to file a civil rights action pursuant to 42 U.S.C. § 1983. The Court

makes no determination as to the procedural or substantive merits of any such

action.

      B.     Habeas Petition

      Promptly after the filing of a habeas petition, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears from

the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief in the district court.” Rule 4, Rules Governing § 2254 Cases; see

also 28 U.S.C. § 2243. If, after preliminary consideration, the Court determines

that the petitioner is not entitled to relief, the Court may summarily dismiss the

petition. Id.; Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has

duty to “screen out” petitions that lack merit on their face). A dismissal under

Rule 4 includes those petitions which raise legally frivolous claims, as well as

those containing factual allegations which are palpably incredible or false. Carson

v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After undertaking this review, the

Court concludes that the habeas petition must be dismissed and that a certificate of

                                           3
appealability and leave to proceed in forma pauperis on appeal must be denied.

      Before the Court may grant habeas relief to a state prisoner, the prisoner

must exhaust all available remedies in state court. 28 U.S.C. § 2254(b). See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must give the

state courts one full fair opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process”).

To satisfy this requirement, the claims must be “fairly presented” to the state

courts, meaning that the prisoner must have asserted both the factual and legal

bases for the claims in the state courts. See Baldwin v. Reese, 541 U.S. 27, 29-32

(2004). Exhaustion also requires that the petitioner invoke “one full round” of the

state’s appellate review process. O’Sullivan, 526 U.S. at 845.

      In Michigan, a state prisoner may seek review of a parole revocation

decision by filing a state complaint for the writ of habeas corpus. Triplett v.

Deputy Warden, 142 Mich. App. 774, 779 (1985), citing In re Casella, 313 Mich.

393 (1946). A circuit court’s order denying a complaint for writ of habeas corpus

is not appealable as of right, but a prisoner may renew his or her claims by filing

an original complaint in the Michigan Court of Appeals. Id. at 780, citing Parshay

v. Warden of Marquette Prison, 30 Mich. App. 556, 558 (1971)). A prisoner who

is unsuccessful in the Michigan Court of Appeals may apply for leave to appeal in

                                          4
the Michigan Supreme Court. See M. Ct. R. 7.303(B)(1).

       Petitioner did not challenge his parole revocation in state court. See Pet. at

6-11. Because Petitioner has an available state remedy to exhaust and has failed to

exhaust that remedy, the petition must be dismissed.

III.   Order

       The Court SEVERS AND DISMISSES WITHOUT PREJUDICE

Petitioner’s claims challenging the conditions of his confinement.

       The Court DISMISSES WITHOUT PREJUDICE the petition for a writ of

habeas corpus.

       Before Petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

federal court denies a habeas claim on procedural grounds without addressing the

merits, a certificate of appealability should issue if it is shown that jurists of reason

would find it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. See Slack v. McDaniel, 529 U.S.

473, 484-85 (2000). Reasonable jurists would not debate the correctness of the

                                           5
Court’s procedural ruling. Accordingly, the Court DENIES a certificate of

appealability.

      The Court GRANTS Petitioner’s Motion to Amend (Dkt. # 5), DENIES AS

MOOT Petitioner’s Request to Hold Proceedings in Abeyance (Dkt. #4),

DENIES AS MOOT Petitioner’s Request for Oral Hearing (Dkt. #6), DENIES

AS MOOT Respondent’s Motion to Quash Subpoenas (Dkt. #9), and DENIES

AS MOOT Petitioner’s Motion to Use All Exhibits with each Motion and Audit

(Dkt. #12).

      SO ORDERED.



                         s/Denise Page Hood
                         Denise Page Hood
                         Chief Judge, United States District Court

Dated: December 11, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                         s/LaShawn R. Saulsberry
                         Case Manager




                                        6
